
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5


EXECUTIVE EMPLOYMENT AGREEMENT


        THIS EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement") is entered into
this March 10, 2004 between APAC Customer Services, Inc., an Illinois
corporation (the "Company"), and Robert J. Keller (the "Executive").

        1.    Employment.    Subject to the terms and conditions provided in
this Agreement, the Company hereby agrees to employ and continue in its employ
the Executive, and the Executive hereby accepts such employment and agrees to
remain in the employ of the Company, at will, for the period commencing on
March 15, 2004 (the "Effective Date") and ending on the Date of Termination
(defined below) (the "Employment Period").

        2.    Duties.    

        (a)    Executive's Positions and Titles.    During the Employment
Period, the Executive's position and title shall be President and Chief
Executive Officer of the Company. He shall also be appointed a director of the
Company, effective not sooner than the Effective Date, as soon as may be
practicable on or after the date of this Agreement. Provided the Executive's
employment with the Company has not previously been terminated, the Executive
will be nominated for election to the Board of Directors at each subsequent
annual meeting of stockholders during the Employment Period. If the Board of
Directors determines, in accordance with the Company's By-Laws, to establish an
Executive Committee, the Executive shall be appointed a member of such committee
for such period as he is serving as a director of the Company.

        (b)    Executive's Duties.    The Executive shall report directly to the
Board of Directors and all other employees of the Company shall report to the
Executive or his designee and not directly to the Board of Directors. Throughout
the Employment Period, the Executive's duties, responsibilities and authority
shall include all of the duties, responsibilities, and authority normally
performed by the President and Chief Executive Officer of the Company, with such
additions thereto which are consistent with his position, responsibilities and
authority hereunder, as the Board of Directors may, from time to time, in its
discretion designate. The role and responsibilities of the Chairman of the
Company shall be as set forth in the By-Laws of the Company in effect from time
to time, and to mentor and counsel the Chief Executive Officer when and as the
Chairman and Executive may agree.

        (c)    Full Time.    The Executive agrees to devote the Executive's full
business time to the business and affairs of the Company and to use the
Executive's best efforts to perform faithfully and efficiently the duties and
responsibilities assigned to the Executive hereunder, subject to periods of
vacation and sick leave to which he is entitled. Notwithstanding the foregoing,
the Executive may serve on civic or charitable boards or committees, participate
in charitable, professional, educational, community or industry affairs and
manage his and his family's personal investments and affairs to the extent such
activities do not interfere with the performance of his duties and
responsibilities. The Executive shall not invest in any business which directly
competes with the Company, nor shall he engage in any outside business activity
of any nature, including, but not limited to, activity as a consultant, agent,
partner, officer or provider of business services of any nature, directly or
indirectly to a corporation or other business enterprise, except as otherwise
provided in this Agreement. Nothing in this Agreement shall be construed to
prohibit the Executive from investing in up to 2% of the stock of any
corporation which does not directly compete with the Company and whose stock is
listed on a national securities exchange or on the Nasdaq National Market
system.

        3.    Compensation and Benefits.    

        (a)    Base Salary.    During the Employment Period, the Executive shall
receive a base salary ("Base Salary"), paid in accordance with the normal
payroll practices of the Company (but not less frequently than monthly) at an
annual rate of $400,000. The Base Salary shall be reviewed at least annually in
accordance with the Company's policies and practices by action of the Board of
Directors (or a committee thereof) and may be increased, but not decreased, from
time to time by the Board of Directors. Any increase in the Base Salary shall
not serve to limit or reduce any other obligation of the

--------------------------------------------------------------------------------

Company hereunder and any such increased Base Salary thereafter shall be
regarded as the Executive's "Base Salary" for all purposes under this Agreement.

        (b)    Incentive Bonus.    The Executive shall be eligible for an annual
bonus throughout the Employment Period under the Company's 2004 Incentive Plan
or under a successor annual incentive plan ("Annual Incentive Plan"), as may be
in effect from time to time, in accordance with the Company's compensation
practices. The Executive shall have a target annual bonus under the Annual
Incentive Plan equal to 75% of his Base Salary and a maximum annual bonus equal
to 150% of his Base Salary. The Executive's annual bonus, to the extent earned
and payable, shall be paid (i) one-half in cash and (ii) one-half as a grant of
restricted stock, or deferrable restricted stock units (in the discretion of the
Board of Directors), having a face value equal to the amount of such portion of
the annual bonus earned, vesting 50% on the date of grant and 50% on the first
anniversary of the date of grant, and providing such other terms and provisions
as the Board of Directors shall determine in its discretion; provided, however,
that such other terms and provisions shall not impose additional vesting
requirements, forfeiture provisions, or clawbacks on the restricted stock or
deferrable restricted stock units other than as set forth in this Agreement.

        (c)    Participation in the Company's Stock Incentive Plans.    During
the Employment Period, commencing with grants awarded on or after January 1,
2005, the Executive shall be entitled to participate in the Company's Second
Amended and Restated 1995 Incentive Stock Plan (the "Stock Plan") and any
successor or other of the Company's stock option and stock incentive programs in
accordance with the policies and practices of the Company as in effect from time
to time with respect to senior executives employed by the Company. The Executive
shall be entitled to an annual award opportunity commensurate with award
guidelines adopted by the Board of Directors and in effect from time to time;
provided, the Executive's award opportunity for 2005 and thereafter shall be in
accordance with award guidelines in effect on the Effective Date, subject to the
sole discretion of the Board of Directors to modify or eliminate such guidelines
for senior executives at any time and from time to time.

        (d)    Sign-On Equity Award.    On the Effective Date, the Executive
shall be awarded an initial grant of ten (10) year-term options with respect to
400,000 shares of the common stock of the Company under the Stock Plan (the
"Option"). The Option shall vest 100,000 shares on each of the first, second,
third and fourth anniversaries of the Effective Date, subject to earlier vesting
as provided in this Agreement or the Stock Option Agreement. The exercise price
for the Option shall be the Fair Market Value (as defined in the Stock Plan) of
such shares on the Effective Date. The Option is otherwise subject to the terms
and conditions of the Stock Plan and shall be substantially in the form of Stock
Option Agreement attached hereto as Exhibit A.

        (e)    Other Incentive Plans.    During the Employment Period, the
Executive shall be eligible to participate, subject to the terms and conditions
thereof, in all incentive plans and programs as may be in effect from time to
time with respect to senior executives employed by the Company.

        (f)    Other Pension and Welfare Benefit Plans.    During the Employment
Period, the Executive and the Executive's dependents, as the case may be, shall
be eligible to participate in, subject to the terms and conditions thereof, all
profit sharing, 401(k), medical and dental, disability, group or executive life,
accidental death and travel accident insurance, and all similar benefit plans
and programs of the Company as in effect from time to time with respect to
senior executives employed by the Company.

        (g)    Expenses.    During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive on behalf of the Company in accordance with the policies and
practices of the Company in effect from time to time with respect to senior
executives employed by the Company.

2

--------------------------------------------------------------------------------


        (h)    Fringe Benefits.    During the Employment Period, the Executive
shall be entitled to such fringe benefits as are available to other senior
executives of the Company in accordance with the policies of the Company as in
effect from time to time with respect to senior executives employed by the
Company. The Executive shall be designated as the lead member under the
Company's membership in The Glen Club country club.

        (i)    Relocation.    The Executive shall be reimbursed for his
reasonable physical moving and other reasonable relocation expenses in
accordance with the Company's relocation policy for senior executives and such
additions thereto, if any, as mutually agreed to by the Executive and the Board
of Directors (or a committee thereof). The Company shall provide a special
relocation benefit in accordance with the procedure and conditions set forth on
Schedule 1, attached hereto. In addition, for a period commencing on the
Effective Date and ending on the earlier of 120 days thereafter and the date of
the Executive's relocation, the Company shall reimburse the Executive for the
reasonable cost of the Executive's travel between the Executive's current
residence and the Company's headquarters and the Company shall provide suitable
temporary housing for the Executive's use when he is at the Company's
headquarters plus living expenses, as mutually agreed to by the Executive and
the Board of Directors (or a committee thereof). The Company shall gross up for
tax purposes any deemed income arising pursuant to the payment or benefits
provided under this Section 3(i) (other than any profit resulting from any sale
of the Executive's residence including any True-Up (as defined in Schedule 1)),
so that the economic benefit is the same to the Executive as if such payment or
benefits were provided on a non-taxable basis to the Executive.

        (j)    Vacation.    During the Employment Period, the Executive shall be
entitled to take four (4) weeks of paid vacation annually, subject to the
policies and practices of the Company as in effect from time to time with
respect to senior executives employed by the Company.

        4.    Termination.    

        (a)    Disability.    The Company may terminate the Executive's
employment, after having established the Executive's Disability, by giving to
the Executive notice of such termination while the Executive remains disabled.
For purposes of this Agreement, the Executive's "Disability" shall mean a
"disability," as determined under the Company's long term disability benefit
plan then in effect covering the Executive. The "Disability Effective Date"
shall be the first date, on or following the date of such disability, as of
which the Executive is entitled to payment of benefits under such long-term
disability plan.

        (b)    By the Company With or Without Cause.    The Company may
terminate the Executive's employment at any time with or without prior notice
and with or without Cause. "Cause" means:

          (i)  the Executive's gross misconduct or gross negligence in the
performance of the Executive's employment duties;

         (ii)  the willful disobedience by the Executive of the lawful
directions received from the Board or of the established policies of the
Company; or

       (iii)  the commission by the Executive of a crime involving fraud or
moral turpitude that can reasonably be expected to have an adverse effect on the
business, reputation or financial situation of the Company.

        (c)    Termination by the Executive.    The Executive may at any time
voluntarily terminate his employment effective upon at least sixty (60) days'
prior notice to the Company; provided, upon the Executive's Notice of
Termination (defined below), the Company may terminate the Executive's
employment at any time thereafter, which shall not be treated as a termination
"without Cause," and Executive shall be deemed to have resigned under this
Section 4(c) and shall have a deemed Date of Termination (defined below) on the
date sixty (60) days after the date of Executive's Notice of Termination.

3

--------------------------------------------------------------------------------

        (d)    Change in Control.    The Executive shall enter into an
Employment Security Agreement with the Company substantially in the form
attached hereto as Exhibit B. In the event of the Company's involuntary
termination of the Executive's employment without Cause during the Employment
Period that is not covered by the Employment Security Agreement, then the terms
of Section 5(b) of this Agreement shall govern.

        (e)    Notice of Termination.    Any termination of the Executive's
employment by the Company for a Disability or for or without Cause or by the
Executive for any reason shall be communicated by a Notice of Termination to the
other party hereto given in accordance with Section 16(b). For purposes of this
Agreement, a "Notice of Termination" means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon; (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated; and (iii) specifies the Date of Termination.

        (f)    Date of Termination.    "Date of Termination" means the date
terminating the Executive's employment specified in the Notice of Termination;
provided that, (i) if the Executive's employment is terminated due to
Disability, the Date of Termination is the Disability Effective Date; (ii) if
the Executive's employment is terminated due to the Executive's death, the Date
of Termination shall be the date of death; and (iii) if the Executive's
employment is terminated by the Executive the Date of Termination shall be not
less than sixty (60) days after the giving of the Notice of Termination.

        5.    Obligations of the Company upon Termination.    Other than as
specifically set forth or referenced in this Agreement or the Employment
Security Agreement, the Executive shall not be entitled to any payments or
benefits, and the Company shall have no further obligation to the Executive
hereunder, on or after the Date of Termination, except as provided under any
welfare, retirement or other plan, policy or arrangement maintained by the
Company in which the Executive is eligible to participate.

        (a)    Payment of Accrued Obligations.    If the Executive's employment
is terminated due to death, Disability, by the Company for Cause or by the
Executive for any reason, the Company shall pay the Executive all Accrued
Obligations, and the Company shall have no further obligation to the Executive
under this Agreement. For purposes of this Section 5(a), "Accrued Obligations"
shall mean, as of the Date of Termination, the sum of (i) the amount of
Executive's Base Salary earned through the Date of Termination, at the annual
rate in effect at the time Notice of Termination is given, to the extent not
theretofore paid; (ii) any vacation pay, expense reimbursements and other cash
entitlements accrued by the Executive or payable to his beneficiaries as of the
Date of Termination pursuant to the terms of the applicable Company plan or
program to the extent not theretofore paid; (iii) any vested benefits in
accordance with the provisions of any applicable Company retirement, welfare or
other benefit plan, policy, arrangement or program; and (iv) any unpaid bonus
earned with respect to any fiscal year ending on or preceding the Date of
Termination.

        (b)    Without Cause.    Subject to Section 6 and the Executive's
compliance with the covenants set forth in Section 7 below, if the Executive's
employment is terminated by the Company other than due to Disability or Cause,
then the Executive shall be entitled to the following benefits and payments in
addition to his Accrued Obligations:

          (i)  The Executive shall be entitled to receive payment of an
aggregate amount equal to his Base Salary, at the annual rate then in effect,
for a period of twenty-four (24) months, payable in equal installments in
accordance with Company's customary payroll practices for senior executives (but
not less frequently than monthly) and subject to applicable tax withholding.

         (ii)  The Company shall reimburse the Executive for a period not to
exceed twenty-four (24) months for payments by the Executive to exercise his
rights under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (COBRA), to continue medical and dental

4

--------------------------------------------------------------------------------




coverages for the Executive and his covered dependents as such may be in effect
from time to time under the Company's medical and dental plans.

       (iii)  The Executive shall be entitled to continuation of long term
disability and life insurance benefits for a period of twenty-four (24) months
after the Date of Termination provided that the long term disability benefit
plan and the life insurance benefit plan, as the case may be, permit the
Executive's continued participation; provided, if either such plan does not
permit the Executive's continued participation after the Date of Termination and
under such plan the Executive has a right to convert such benefit to an
individual insurance contract or such plan provides a portability option to
continue coverage as a former employee, then, if the Executive timely elects
such conversion or portability option subject to the terms of such plan, the
Company shall reimburse the Executive for the premiums incurred for such
twenty-four (24) month period; provided further, the Executive shall have no
right to a continuation of long term disability or life insurance coverage after
the Date of Termination except as provided in the preceding provisions of this
Section 5(b)(iii). Each of the benefits or reimbursements provided under this
Section 5(b)(iii) shall cease at such time as the Executive becomes eligible for
substantially similar or improved benefit or benefits from a subsequent
employer.

        (iv)  The Company shall pay the Executive a pro rata annual bonus for
the fiscal year in which the Date of Termination occurs, to the extent earned
under the Annual Incentive Plan for such year (disregarding any condition
thereunder for the Executive's continuing employment through the last day of the
fiscal year), at such time as bonuses are paid to other senior executives of the
Company. Such proration shall be based on the fraction the numerator of which is
the number of days in which the Executive is employed by the Company during such
fiscal year through the Date of Termination and the denominator of which is 365.

         (v)  All amounts and benefits payable under this Section 5(b) shall be
in lieu of all other payments and benefits to which the Executive otherwise may
be entitled under any severance plan, program or policy of the Company.

        (c)    No Mitigation.    In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amount payable to the Executive under any of the provisions of this Agreement
and, except as set forth at Sections 5(b)(ii) and 5(b)(iii), such amounts shall
not be reduced for any income or benefits that the Executive derives from
employment or self-employment (or both) from any other source. Except as set
forth in this Agreement, the Company's obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including without limitation, set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others, except to the extent any
amounts are due the Company or its subsidiaries or affiliates pursuant to a
judgment against the Executive.

        6.    General Release.    The Executive acknowledges and agrees that
this Agreement, together with all Exhibits and Schedules and all award
agreements evidencing equity grants or other awards under the Company's employee
benefit plans, includes the entire agreement and understanding between the
parties with regard to the Executive's employment, the termination thereof
during the Employment Period, and all amounts to which the Executive shall be
entitled whether during the term of employment or upon termination thereof. The
Executive also acknowledges and agrees that the Executive's right to receive
severance pay and other benefits pursuant to Section 5(b) of this Agreement is
contingent upon the Executive's compliance with the covenants set forth in
Section 7 of this Agreement and the Executive's execution and acceptance of the
terms and conditions of, and the effectiveness of the General Release of All
Claims (the "Release") attached hereto as Exhibit C. If the Executive fails to
comply with the covenants set forth in Section 7 within ten (10) days of the
Executive's receipt of written notice from the Company alleging that the
Executive is breaching a

5

--------------------------------------------------------------------------------


covenant thereunder, or if the Executive fails to execute the Release within
twenty-one (21) days of receipt of such Release, then the Executive shall not be
entitled to any severance payments or other benefits to which the Executive
would otherwise be entitled under Section 5(b) of this Agreement.

        7.    Executive's Covenants.    

        (a)    Restrictive Covenants.    The Executive agrees that in order to
protect the business interests of the Company, he shall, contemporaneously with
his execution of this Agreement, execute the Agreement for the Protection of
Company Interests attached hereto as Exhibit D.

        (b)    Cooperation.    The Executive will, with reasonable notice during
or after the Period of Employment, furnish information as may be in his
possession and cooperate with the Company as may reasonably be requested in
connection with any claims or legal actions in which the Company is or may
become a party that relates to any matter that occurred during his employment in
which he was involved or of which he has knowledge. The Company shall be
responsible for, and shall advance to the Executive, any reasonable expenses
incurred or to be incurred by the Executive in connection with his furnishing
information or cooperation with the Company under this Section.

        8.    Successors.    

        (a)   This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.

        (b)   This Agreement shall inure to the benefit of and be binding upon
the Company and its successors. The Company shall require any successor to all
or substantially all of the business and/or assets of the Company, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place. Failure of the Company to obtain such
assumption simultaneous with, or prior to, or as soon thereafter as may be
reasonably practicable to, the occurrence of such succession shall be a breach
of this Agreement and shall entitle the Executive to terminate employment with
the Company (or any successor) and be entitled to the benefits and payments set
forth in Section 5(b) as if his employment had been terminated by the Company
without Cause. As used in the Agreement, Company shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this Section
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.

        9.    Amendment; Waiver.    This Agreement may be amended, modified or
changed only by a written instrument executed by the Executive and by a duly
authorized officer or director of the Company. No provision of this Agreement
may be waived except by a writing executed and delivered by the party sought to
be charged. Any such written waiver will be effective only with respect to the
event or circumstance described therein and not with respect to any other event
or circumstance, unless such waiver expressly provides to the contrary.

        10.    No Violations.    As a material inducement to the Company's
willingness to enter into this Agreement, the Executive represents to the
Company that neither the execution of this Agreement by the Executive, the
employment of the Executive by the Company, nor the performance by the Executive
of his duties hereunder will constitute a violation by the Executive of any
employment, non-competition or other agreement to which the Executive is a
party.

        11.    Survival.    Notwithstanding anything in this Agreement to the
contrary, the obligations of the parties under Sections 5, 6 and 7 shall survive
any termination of the Executive's employment.

        12.    Arbitration.    Any dispute or controversy arising under or in
connection with this Agreement (including, without limitation, any of the
agreements contained in the exhibits hereto) shall be settled

6

--------------------------------------------------------------------------------


exclusively by arbitration, conducted before a single arbitrator in Chicago,
Illinois in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association then in effect. The decision of
the arbitrator will be final and binding upon the parties hereto. Judgment may
be entered on the arbitrator's award in any court having jurisdiction.

        13.    Attorney's Fees.    

        (a)   In the event of any dispute arising or controversy under or in
connection with this Agreement (including, without limitation, any of the
agreements contained in the exhibits hereto) or the Executive's employment with
the Company, if the arbitrator determines that either party has substantially
prevailed on the issues brought by such party in the arbitration, the other
party shall, upon presentment of appropriate documentation pay or reimburse the
substantially prevailing party for all reasonable legal and other professional
fees, costs of arbitration and other reasonable expenses incurred in connection
therewith by the substantially prevailing party.

        (b)   The Company shall promptly pay the Executive's reasonable costs of
entering into this Agreement, including the reasonable fees and expenses of his
counsel and other professionals, up to a maximum of US $25,000 (based on such
counsel's and professionals' standard hourly rates).

        14.    Indemnification.    The Company hereby agrees to indemnify the
Executive and hold him harmless to the fullest extent provided to senior
officers and directors and as permitted by law and under the Company's Articles
of Incorporation and its By-laws, against and in respect to any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorney's fees), losses, and damages.

        15.    Liability Insurance.    The Company shall cover the Executive
under directors and officers liability insurance both during and, while
potential liability exists, after the Period of Employment, in the same amount
and to the same extent during the Period of Employment as the Company covers its
other officers and directors, and after the Period of Employment in the same
amount and to the same extent as the Company covers its other former officers
and former directors.

        16.    Miscellaneous.    

        (a)   The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

        (b)   All notices and other communications hereunder shall be in
writing; shall be delivered by hand delivery to the other party or mailed by
registered or certified mail, return receipt requested, postage prepaid; or by
guaranteed overnight delivery service; shall be deemed delivered upon actual
receipt in the case of hand delivery or three business days after the date
deposited in the mail or the first business day following the date of deposit if
delivered by guaranteed overnight delivery; and shall be addressed as follows:

If to the Company:

APAC Customer Services, Inc.
Six Parkway North
Fourth Floor
Deerfield, Illinois 60015

Attention: General Counsel

With a copy to:

APAC Customer Services, Inc.
Six Parkway North
Fourth Floor
Deerfield, Illinois 60015

7

--------------------------------------------------------------------------------

Attention: Chairman, Compensation Committee

If to the Executive:

At the last residence address for the Executive listed on the Company's payroll
records.

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

        (c)   If any provision(s) of this Agreement shall be found invalid,
illegal, or unenforceable, in whole or in part, then such provision(s) shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable or shall be deemed excised from this
Agreement, as the case may require and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.

        (d)   This Agreement shall be governed under the internal laws of the
State of Illinois without regard to its conflicts of law principles.

        (e)   This Agreement, together with all Exhibits and Schedules,s
represents the entire agreement and understanding between the Company and the
Executive and supersedes all other agreements, written or oral, relating to the
subject matter contained herein. If any provision of this Agreement conflicts
with any other agreement, policy, plan, practice or other Company document, now
existing or hereafter adopted or amended, the provisions of this Agreement shall
control.

        (f)    All compensation paid or provided to the Executive under this
Agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.

        (g)   The Company and the Executive acknowledge that this Agreement was
the result of arm's-length negotiations between sophisticated parties each
afforded representation by legal counsel. Each and every provision of this
Agreement shall be construed as though both parties participated equally in the
drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

        (h)   This Agreement may be executed in one or more counterparts, which
together shall constitute a valid and binding agreement.

        IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Executive Employment Agreement as of the date first set forth above.


 
EXECUTIVE:
 
/s/  ROBERT J. KELLER      

--------------------------------------------------------------------------------

Robert J. Keller
 
COMPANY:
APAC Customer Services, Inc.,
an Illinois corporation
 
By:
/s/  THOMAS M. COLLINS      

--------------------------------------------------------------------------------

    Its: Chairman, Compensation Committee

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

SCHEDULE 1

Special Relocation Benefit

        The Company shall guarantee to the Executive the sale of his current
personal residence (including any other buildings and structures) and the land
thereon (collectively, the "premises") located at 7418 Floranada Way, Delray
Beach, Florida subject to the following terms and conditions:

        1.     The Company shall obtain at its sole expense, with the
Executive's assistance and cooperation, three appraisals of the fair market
value of the premises, performed by qualified independent appraisers (who are
not real estate agents, brokers or other similar professionals) familiar with
the Delray Beach residential real estate market. For this purpose, "fair market
value" means the price that a willing buyer would pay and a willing seller would
accept, neither such party being under any compulsion to buy or sell and both
such parties being fully informed of all material facts regarding the residence
and sale thereof. The appraised fair market value under the three such
appraisals shall be averaged and, such average shall be the "Average Appraised
Value;" provided, any such appraisal providing for a fair market value that is
more than 20% or less than 80% of the fair market value determined under either
of the other two appraisals shall be disregarded (and if two such appraisals are
so disregarded, then two further appraisals shall be obtained in their stead).

        2.     The Company shall obtain at its sole expense, with the
Executive's assistance and cooperation, a physical inspection of the premises,
to ascertain that the condition of the structure of the residence and premises,
and all mechanical, electrical and plumbing systems (including any septic
system) (as well as for radon, environmental contamination, lead-based paint, as
determined in the discretion of the Company). The Company shall obtain at its
sole expense, with the Executive's assistance and cooperation, a current title
report of the premises. The Company's obligations under this Schedule 1 shall be
subject to receipt of a report of physical inspection that discloses no defects
and that all such structure and systems are sound and in good working order, and
a title report that shows no encumbrances on title (other than easements for
utilities), unless promptly remedied by the Executive (which shall postpone the
commencement of the 90-day marketing period below until remedied). As of the
date of this Agreement, Executive represents that to his knowledge there are no
defects to the physical condition of the premises and further represents that
there is no encumbrance on title to the premises, that Executive has not
disclosed to the Company in writing.

        3.     Commencing on the date that the Company approves, in writing, the
condition of the premises and title, which approval shall not be unreasonably
withheld, the Executive shall use his best efforts to prepare and maintain the
premises for marketing in the most positive light and shall then actively list
and market the residence for sale for a period of not less than 90 days (and for
such further period as the Company and the Executive may agree) with a real
estate agent selected by the Executive and approved by the Company (which
approval shall not be unreasonably withheld) at a listing price of not more than
15% in excess of the Average Appraised Value. During such 90-day period, the
Executive shall promptly deliver to the Company all bona fide purchase offers
that he receives and shall accept any such offer for an amount at least equal to
the Average Appraised Value (without reduction for any broker's fees). The
Company, in its sole discretion, may direct the Executive to accept any such
offers for an amount less than the Average Appraised Value, provided that the
Company shall pay to the Executive at closing an amount (the "True-Up"), in
cash, equal to the difference between the Average Appraised Value and the amount
offered by such bona fide purchaser.

        4.     If the Executive shall not have received a bona fide offer to
purchase the premises for an amount equal to or exceeding the Average Appraised
Value at any time through the last day of the 90-day listing period, and subject
to a restatement of Executive's representations at such time in accordance with
Paragraph 2 hereof and that any defects have been cured by the Executive, then
the Company shall purchase, or shall cause a third-party relocation company to
purchase (in the Company's discretion), the premises from the Executive for an
all cash purchase price (prior to reduction for broker's fees and prior to
standard applicable closing costs and prorations) equal to the Average Appraised
Value. The parties shall cooperate to close such sale as soon as reasonably
possible. The Executive shall be responsible for payment of all taxes and
government fees and the cost of title insurance and the Company shall be
responsible for all other customary closing costs. The Company's obligations
under this Paragraph 4 shall be subject to the Executive's continued employment
with the Company from the Effective Date through the last day of the 90-day
listing period.

9

--------------------------------------------------------------------------------


EXHIBIT A


Agreement Number:         

APAC Customer Services, Inc.
Stock Option Agreement

        This Agreement is entered into and made effective as of March 15, 2004
by and between APAC Customer Services, Inc., an Illinois corporation (the
"Company"), and Robert J. Keller (the "Optionee").

        W I T N E S S E T H:

WHEREAS, the Compensation Committee of the Board of Directors of the Company
desires to encourage and enable the Optionee to acquire or increase his or her
proprietary interest in the Company by granting the Optionee an option to
purchase common stock of the Company, par value of $.01 per share ("Shares"), as
authorized under the APAC Customer Services, Inc. Second Amended and Restated
1995 Incentive Stock Plan (the "Plan"); and

        WHEREAS, the Optionee and the Company have entered into an Employment
Agreement ("Employment Agreement") and an Employment Security Agreement
("Employment Security Agreement") effective March 15, 2004.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
set forth in this Agreement, the Company and Optionee hereby agree as follows:

        1.    Grant of Option.    Subject to the terms and conditions provided
in this Agreement and the Plan, the Company hereby grants to the Optionee a
nonqualified stock option to purchase all or part of 400,000 Shares of the
Company (the "Option") at a per share purchase price of $    , effective as of
March 15, 2004 (the "Grant Date"). The Option shall not be treated as an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986.

        2.    Time of Exercise.    

        (a)   Except as provided below in this paragraph, from and after
March 15, 2004, as long as the Optionee continues to be an employee of the
Company or of one of its subsidiaries, the Option shall become exercisable, to a
maximum cumulative extent, in accordance with the following schedule:

Exercise Date

--------------------------------------------------------------------------------

  Cumulative Number of Shares

--------------------------------------------------------------------------------

On or after 1st anniversary of Grant Date   25% of Shares On or after 2nd
anniversary of Grant Date   50% of Shares On or after 3rd anniversary of Grant
Date   75% of Shares On or after 4th anniversary of the Grant Date   100% of
Shares

Notwithstanding the foregoing, the Option may not be exercised for fractional
Shares and the Option may not be exercised for less than 100 Shares at a time,
unless it is for the balance of the Shares available under the Option.

The exercisability of the Option shall not be affected by leaves of absence
approved in writing by the Board of Directors of the Company or by any change of
employment, so long as the Optionee continues to be an employee of the Company
or of one of its subsidiaries.

        (b)   Notwithstanding paragraph 2(a), the following provisions shall
govern:

        (i)    Disability, Death or Termination Other Than With Cause.    If the
Optionee's employment is terminated due to "Disability" (defined below in
paragraph 4), death or by the Company other than "With Cause" (defined below in
paragraph 4), the exercisability of the Option shall accelerate

--------------------------------------------------------------------------------

and the Option shall become exercisable, to a maximum cumulative extent, in
accordance with the following schedule:

Termination Date

--------------------------------------------------------------------------------

  Cumulative Number of Shares

--------------------------------------------------------------------------------

On or after Grant Date, but before 1st anniversary of Grant Date   25% of Shares
On or after 1st anniversary of Grant Date, but before
2nd anniversary of Grant Date   50% of Shares On or after 2nd anniversary of
Grant Date, but before
3rd anniversary of Grant Date   75% of Shares On or after 3rd anniversary of
Grant Date   100% of Shares

        (ii)    Change in Control.    If a "Change in Control" (defined below in
paragraph 4) occurs while the Optionee is employed with the Company or one of
its subsidiaries, to the extent that the Option is then not exercisable, its
exercisability shall accelerate as to fifty percent (50%) of the previously
unexercisable portion, and the Option shall thereafter become additionally
exercisable (if at all) to the extent it would have been exercisable without
such acceleration.

        (iii)    Termination After Change in Control.    If the Optionee's
employment terminates for "Good Reason" (defined below in paragraph 4) or by the
Company other than With Cause, within twelve (12) months following a Change in
Control, the Option shall become exercisable with respect to all Shares covered
by the Option.

        3.    Term of Option.    Except as provided below, the term of the
Option shall be for a ten (10) year period, beginning on the Grant Date and
ending on March 15, 2014 (the "Expiration Date").

        (a)    Termination With Cause.    If the Company terminates the
Optionee's employment With Cause, the Option shall expire immediately and all
rights to purchase Shares hereunder shall cease.

        (b)    Disability or Death.    If the Optionee's employment with the
Company or one of its subsidiaries terminates due to the Optionee's Disability
or death, the Option shall expire one year after the date of such termination.
In such circumstance, the Option shall only be exercisable to the extent it was
exercisable as of such termination date (as determined above under paragraph 2)
and shall not be exercisable with respect to any additional Shares.

        (c)    Other Termination.    If the Optionee's employment with the
Company or one of its subsidiaries terminates for any reason other than
"Retirement" (defined below in paragraph 4), Disability, death, or With Cause,
the Option shall expire 90 days after such termination. In such circumstance,
the Option shall only be exercisable to the extent it was exercisable as of such
termination date (as determined above under paragraph 2) and shall not be
exercisable with respect to any additional Shares.

        (d)    Retirement.    If the Optionee's employment with the Company or
one of its subsidiaries terminates as a result of Retirement, the Option shall
expire 180 days after such termination. In such circumstance, the Option shall
only be exercisable to the extent it was exercisable as of such termination date
(as determined above under paragraph 2) and shall not be exercisable with
respect to any additional Shares.

        Notwithstanding the foregoing provisions of this paragraph 3, in no
event may the Option be exercised later than the Expiration Date.

        4.    Definitions.    For purposes of this Agreement, the following
definitions shall apply:

        (a)   A "Change in Control" shall be deemed to have occurred if (i) a
tender offer shall be made and consummated for the ownership of more than 50% of
the outstanding voting securities of the Company, (ii) the Company shall be
merged or consolidated with another corporation and as a result of such merger
or consolidation less than 50% of the outstanding voting securities of the
surviving or

2

--------------------------------------------------------------------------------


resulting corporation shall be owned in the aggregate by the former shareholders
of the Company, as the same shall have existed immediately prior to such merger
or consolidation, (iii) the Company shall sell all or substantially all of its
assets to another corporation which is not a wholly-owned subsidiary or
affiliate, (iv) as the result of, or in connection with, any contested election
for the Board of Directors, or any tender or exchange offer, merger or business
combination or sale of assets, or any combination of the foregoing (a
"Transaction"), the persons who were Directors of the Company before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Company, or any successor thereto, or (v) a person, within the meaning of
Section 3(a)(9) or of Section 13(d)(3) of the Securities and Exchange Act of
1934 ("Exchange Act"), other than any employee benefit plan then maintained by
the Company, shall acquire more than 50% of the outstanding voting securities of
the Company (whether directly, indirectly, beneficially or of record). For
purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(1)(i) pursuant to the Exchange Act. Notwithstanding the foregoing,
(i) a Change in Control will not occur for purposes of this Agreement merely due
to the death of Theodore G. Schwartz, or as a result of the acquisition, by
Theodore G. Schwartz, alone or with one or more affiliates or associates, as
defined in the Exchange Act, of securities of the Company, as part of a
going-private transaction or otherwise, unless Mr. Schwartz or his affiliates,
associates, family members or trusts for the benefit of family members
(collectively, the "Schwartz Entities") do not control, directly or indirectly,
at least twenty-seven percent (27%) of the resulting entity, and (ii) if the
Schwartz Entities control, directly or indirectly, less than twenty-seven
percent (27%) of the Company's voting securities while it is a public company,
then "331/3%" shall be substituted for "50%" in clauses (i) and (v) of the first
sentence of this paragraph, and "662/3%" shall be substituted for "50%" in
clause (ii) of the first sentence of this paragraph.

        (b)   "Disability" shall have the meaning set forth in Optionee's
Employment Agreement.

        (c)   "Good Reason" shall have the meaning set forth in Optionee's
Employment Security Agreement.

        (d)   "Retirement" shall mean "normal retirement age" pursuant to the
qualified 401(k) plan of the Company.

        (e)   Termination "With Cause" shall have the meaning set forth in
Optionee's Employment Agreement.

        5.    Method of Exercise.    

        (a)   The Option may be exercised only by delivering written notice to
the Treasurer of the Company. Contemporaneously with such delivery, the Optionee
shall tender the full purchase price of the Shares by any of the following
methods or combination thereof:

          (i)  A certified or cashier's check payable to the order of the
Company;

         (ii)  Certificates of Shares of the Company that have been held by the
Optionee for at least (6) six months (or such other period as may be required to
avoid a charge to earnings for financial reporting purposes) that have a fair
market value equal to such purchase price or the portion thereof so paid on the
date of exercise, or delivery by the Optionee of a written attestation of the
same; and/or

        (iii)  A copy of irrevocable instructions to a broker to promptly
deliver to the Company the amount of proceeds from a sale of Shares equal to the
exercise price. To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms. Exercise
of the Option pursuant to this subparagraph (a)(iii) shall be subject to
compliance with federal and state securities laws and trading policies
established by the Company and applicable to the Optionee.

3

--------------------------------------------------------------------------------




        (b)   In addition to tendering payment, the Optionee (or the purchaser
under paragraph 7 below) shall furnish such other documents or representations
(including, without limitation, representations as to the intention of the
Optionee, or the purchaser under paragraph 7 below, to acquire Shares for
investment) as the Company may reasonably request in order to comply with
securities, tax or other laws then applicable to the exercise of the Option.

        6.    Repayment of Option Gain.    Subject to the provisions of a
Restricted Stock Purchase Agreement, if applicable pursuant to
paragraph 5(b)(i), which shall apply with respect to the Shares subject thereto,
(i) if the Company terminates the Optionee's employment With Cause during the
six month period after the Optionee's exercise of all or any portion of the
Option, or (ii) if the Optionee violates any promise, covenant, or agreement
relating to (A) restrictions on the Optionee's ability to compete with the
Company or solicit its customers or employees; or (B) the Optionee's duty to
keep information about the Company confidential, prior to or during the six
month period after the Optionee exercises all or any portion of the Option, then
the Company may rescind the Optionee's exercise of the Option within two years
of the exercise. In the event of such rescission, the Optionee shall pay to the
Company, with respect to each Share purchased pursuant to the Option, an amount
equal to the excess of the Fair Market Value of such Share on the date of
exercise over the per share purchase price of such Share, in such manner and on
such terms and conditions as may be required, and the Company shall be entitled
to a right of set-off against any amount owed to the Optionee by the Company.

        7.    Non-Transferability; Death.    The Option is not transferable by
the Optionee other than by will or the laws of descent and distribution and is
exercisable during the Optionee's lifetime only by him. If the Optionee dies
while in the employ of the Company or of one of its subsidiaries, the Option may
be exercised during the period described above in paragraph 3(b) (but in no
event later than the Expiration Date) by his estate or the person to whom the
Option passes by will or the laws of descent and distribution, but only to the
extent that the Optionee could have exercised the Option on the date of his
death as determined above under paragraph 2. Notwithstanding the foregoing, the
Option may be transferred to members of the Optionee's immediate family (which
for purposes of this Option shall be limited to the Optionee's spouse, children
and grandchildren), or to one or more trusts for the benefit of the Optionee's
family members (as defined above) or to one or more partnerships in which such
family members and/or trusts are the only partners.

        8.    Registration.    Any Shares issued pursuant to the Optionee's
exercise of the Option hereunder shall be Shares that are listed on the NASDAQ
National Market or other nationally recognized stock exchange, and registered
under the Securities Act of 1933, as amended.

        9.    Adjustments.    

        (a)   If the Company shall at any time change the number of issued
Shares without new consideration to the Company (such as by stock dividend,
stock split, recapitalization, reorganization, exchange of shares, liquidation,
combination or other change in corporate structure affecting the Shares) or make
a distribution of cash or property which has a substantial impact on the value
of issued Shares, the total number of Shares hereunder and the per share
purchase price shall be adjusted so that the total net value of the Option shall
not be changed.

        (b)   In the case of any sale of assets, merger, consolidation,
combination or other corporate reorganization or restructuring of the Company
with or into another corporation which results in the outstanding Shares being
converted into or exchanged for different securities, cash or other property, or
any combination thereof (an "Acquisition"), subject to the terms of the Plan,
the Optionee shall have the right thereafter and during the term of the Option
(subject however to all of the terms and conditions set forth herein), to
receive upon exercise thereof the Acquisition Consideration (as defined below)
receivable upon the Acquisition by a holder of the number of Shares which might
have been obtained upon exercise of the Option or portion thereof, as the case
may be, immediately prior to the

4

--------------------------------------------------------------------------------


Acquisition. The term "Acquisition Consideration" shall mean the kind and amount
of securities, cash or other property or any combination thereof receivable in
respect of one Share upon consummation of an Acquisition.

        10.    Subject to Plan.    The Option is subject to all of the terms and
conditions set forth in the Plan. Any capitalized terms not defined herein shall
be subject to the definitions set forth in the Plan. This Agreement hereby
incorporates the Plan by reference. In the event that the Agreement is silent on
any term or condition that is contained in the Plan, such term or condition
shall be governed by and administered in accordance with the terms and
conditions of the Plan. In the event of any discrepancy between the express
terms and conditions of this Agreement and those of the Plan, the terms and
conditions of the Plan shall control.

        11.    Administration and Interpretation.    The Compensation Committee
of the Board of Directors of the Company (the "Committee") shall administer and
interpret the terms and provisions of this Agreement. Any interpretation and
construction by the Committee of any term or provision of the Plan, this
Agreement, or other matters related to the Plan shall be final, conclusive and
binding upon the Optionee and his or her heirs.

        12.    Enforceability.    This Agreement shall be binding upon the
Optionee and his estate, assignee, transferee, personal representative and
beneficiaries.

        13.    Governing Law; Severability.    This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the State of
Illinois. If any one provision of this Agreement shall be determined invalid or
unenforceable, such determination shall have no effect on the remaining
provisions.

        14.    Withholding.    The Company shall have the right to require,
prior to the issuance or delivery of any Shares hereunder, payment by the
Optionee of any federal, state or local income taxes required by law to be
withheld upon the exercise of all or any part of the Option. The Company may, in
its discretion and subject to such rules as it may adopt as are necessary to
prevent the withholding from being subject to Section 16(b) of the Exchange Act,
permit the Optionee to satisfy any tax withholding obligation associated with
the exercise of the Option, in whole or in part, by electing to have the Company
withhold from the Shares otherwise deliverable as a result of such exercise
Shares having a value (based on their fair market value on the date of delivery)
equal to the amount required to be withheld.

        15.    No Employment Rights.    Nothing contained herein shall confer
upon the Optionee any right to continue in the employ of the Company or any of
it subsidiaries, or to interfere with or limit the right of the Company or of
such subsidiary to terminate the Optionee's employment at any time.

        16.    Shareholders Rights.    The Optionee or other person or entity
exercising the Option shall have no rights as a shareholder of record of the
Company with respect to Shares issuable upon the exercise of the Option until
such Shares have been issued.

        17.    Entire Agreement.    This Agreement contains the entire
understanding of the Company and the Optionee with respect to the terms of the
Option granted hereunder, and shall not be modified or amended on or after the
Grant Date, except in writing, signed by both parties. A waiver by either party
under this Agreement shall not be deemed to be a waiver of any later default.

5

--------------------------------------------------------------------------------


        18.    Notices.    All notices under this Agreement shall be in writing
and shall be deemed to have been made when delivered or mailed by registered, or
certified mail, or by a nationally recognized overnight delivery service,
postage or charges prepaid. All notices to the Company shall be sent to:


 
 
APAC Customer Services, Inc.
Six Parkway North Center
Fourth Floor
Deerfield, IL 60015
Attn: General Counsel
 
 

        All notices to the Optionee shall be sent to the Optionee's last known
address on the Company's records, or such other address as the Optionee may
furnish to the Company.

        19.    Reaffirmation of Agreement Protecting Company Interests.    As
additional consideration for the Company granting the Option, the Optionee
reaffirms the terms and conditions of the Optionee's Agreement Protecting
Company Interests.

*    *    *

        IN WITNESS WHEREOF, the Company and the Optionee have caused this
Agreement to be executed on the date first above written.


 
APAC Customer Services, Inc.
 
By:


--------------------------------------------------------------------------------


 
Its:


--------------------------------------------------------------------------------


 
 
Optionee:
 
 
  

--------------------------------------------------------------------------------

Robert J. Keller

6

--------------------------------------------------------------------------------


EXHIBIT B


EMPLOYMENT SECURITY AGREEMENT

        This Employment Security Agreement (the "Agreement") is entered into
this                        , 2004, effective March 15, 2004, by and between
APAC Customer Services, Inc. (the "Employer") and Robert J. Keller (the
"Executive").

W I T N E S S E T H:

        WHEREAS, the Executive is currently employed by the Employer as its
President and Chief Executive Officer; and

        WHEREAS, in the event of a change in control of the Employer, the
Employer desires to provide certain security to the Employer and the Executive,
and to retain the Executive's continued devotion of the Executive's business
time and attention to the Employer's affairs; and

        WHEREAS, the Executive and the Employer desire to enter into this
Agreement, which sets forth the terms of the security the Employer is providing
the Executive with respect to the Executive's employment in the event of a
change in control of the Employer;

        NOW, THEREFORE, in consideration of the mutual convenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Employer and the Executive
agree as follows:

        1.    Definitions.    For purposes of this Agreement, the following
terms shall have the meanings set forth below:

(a)"Base Salary" shall mean the higher of the Executive's annual base salary at
the rate in effect on (i) the date of a Change in Control, or (ii) the date the
Executive's Employment terminates without regard to any reduction made in
connection with an event constituting Good Reason hereunder.

(b)"Bonus" shall mean the bonus based on the Executive's Base Salary that is
payable to the Executive under the Employer's annual incentive bonus plan, as in
effect from time to time or under a successor annual incentive plan, at the
target payout level in effect on the date the Executive's Employment terminates
without regard to any reduction made in connection with an event constituting
Good Reason hereunder or on the date of a Change in Control, whichever produces
a greater result.

(c)"Cause" shall have the meaning set forth in the Employment Agreement.

(d)"Change in Control" shall mean any of the following events:

          (i)  A tender offer shall be made and consummated for the ownership of
more than 50% of the outstanding voting securities of the Employer;

         (ii)  The Employer shall be merged or consolidated with another
corporation and as a result of such merger or consolidation less than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the former shareholders of the Employer, as the same
shall have existed immediately prior to such merger or consolidation;

        (iii)  The Employer shall sell all or substantially all of its assets to
another corporation which is not a wholly-owned subsidiary or affiliate;

        (iv)  As the result of, or in connection with, any contested election
for the Board of Directors of the Employer, or any tender or exchange offer,
merger or business combination or sale of assets, or any combination of the
foregoing (a "Transaction"), the persons who were Directors of the Employer
before the Transaction shall cease to constitute a majority of the Board of
Directors of the Employer, or any successor thereto; or

--------------------------------------------------------------------------------




         (v)  A person, within the meaning of Section 3(a)(9) or of
Section 13(d)(3) (as in effect on the date hereof) of the Securities and
Exchange Act of 1934 ("Exchange Act"), other than any employee benefit plan then
maintained by the Employer, shall acquire more than 50% of the outstanding
voting securities of the Employer (whether, directly, indirectly, beneficially
or of record). For purposes hereof, ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(1)(i) (as in effect on the date hereof) pursuant to
the Exchange Act.

Notwithstanding the foregoing, (A) a Change in Control will not occur for
purposes of this Agreement merely due to the death of Theodore G. Schwartz, or
as a result of the acquisition by Theodore G. Schwartz, alone or with one or
more affiliates or associates, as defined in the Exchange Act, of securities of
the Employer, as part of a going-private transaction or otherwise, unless
Mr. Schwartz or his affiliates, associates, family members or trusts for the
benefit of family members (collectively, the "Schwartz Entities") do not
control, directly or indirectly, at least twenty-seven percent (27%) of the
resulting entity, and (B) if the Schwartz Entities control, directly or
indirectly, less than twenty-seven (27%) percent of the Employer's voting
securities while it is a public company, then "331/3%" shall be substituted for
"50%" in clauses (i) and (v) of this Paragraph 2(d), and "662/3%" shall be
substituted for "50%" in clause (ii) of this Paragraph 2(d).

(e)"Disability" shall have the meaning set forth in the Employment Agreement.

(f)"Employment" shall mean being in the employ of the Employer.

(g)"Employment Agreement" shall mean the written agreement between the Executive
and the Employer, effective March 15, 2004, covering the terms and conditions of
Executive's employment with the Employer.

(h)"Good Reason" shall exist if, after notice by the Executive to the Employer
and a fifteen (15) day opportunity by the Employer to cure (during which it does
not cure the condition):


          (i)  The principal place of work (not including regular business
travel) is relocated by more than fifty (50) miles;

         (ii)  The Executive's duties, responsibilities, authority or reporting
lines as an executive employee are materially reduced or diminished from those
in effect immediately prior to a Change in Control without the Executive's
written consent, the Executive's title is diminished from that which exists
immediately prior to a Change in Control (it being acknowledged that, in the
event of a transaction in which the Company is acquired, directly or indirectly,
by another entity in such manner that the Company is no longer a "reporting
company" under the Exchange Act based on its common stock being publicly traded,
it shall be Good Reason if the Executive does not become the Chief Executive
Officer of the ultimate parent entity) or the Executive is assigned duties and
responsibilities materially inconsistent with the positions held by the
Executive immediately prior to the Change in Control;

        (iii)  The compensation received by the Executive is reduced in the
aggregate;

        (iv)  A determination is made by the Executive in good faith that as a
result of the Change in Control, and a change in circumstances thereafter,
significantly affecting his position he is unable to carry out the authorities,
powers, functions or duties attached to his position;

         (v)  The Employer violates the material terms of this Agreement, or the
Employment Agreement, if any; or

2

--------------------------------------------------------------------------------




        (vi)  There is a liquidation, dissolution, consolidation or merger of
the Employer or transfer of all or a significant portion of its assets unless a
successor or successors (by merger, consolidation or otherwise) to which all or
a significant portion of its assets have been transferred shall have assumed
(either by operation of law or otherwise) all duties and obligations of the
Employer under this Agreement and any Employment Agreement, if any.

        2.     Term. The term of this Agreement shall be the period commencing
on the effective date first set forth above and terminating on the date the
Executive's employment with the Employer is terminated; provided that, if the
Executive's employment is terminated following a Change in Control under the
circumstances described in Paragraph 3, the term shall continue in effect until
all payments and benefits have been made or provided to the Executive hereunder.

        3.     Benefits Upon Termination of Employment. If (i) the Employer
terminates the Executive's Employment without Cause coincident with or at any
time within 12 months following a Change in Control; or (ii) the Executive
terminates the Executive's Employment by resignation due to an event
constituting Good Reason that occurs coincident with or at any time within
12 months following a Change in Control; or (iii) the Employer terminates the
Executive's Employment without Cause within 6 months prior to, and in
anticipation of, a Change in Control which actually occurs, the Executive shall
be entitled to receive the following:

(a)Severance Pay.    The Employer shall pay to the Executive an amount equal to
36 months of the Executive's Base Salary and three (3) times the Executive's
Bonus. Payment shall be made in a lump sum within thirty (30) days after
termination of the Executive's Employment.

(b)Stock Options.    To the extent the Executive has any outstanding option or
options to purchase common stock of the Employer as of the date of the Change in
Control, the exercisability of such options shall be determined in accordance
with the terms of the Employer's stock option plan then in effect, and/or a
written agreement entered into by the Employer and the Executive, which covers
the terms and conditions of the exercise of such option or options.

(c)Health Benefits.    The Employer shall provide to the Executive, the
Executive's spouse or beneficiary continued medical, dental, life, disability
coverages and such other benefits as provided under any other welfare plans or
programs in which he participated immediately prior to his termination for a
period of 36 months on the same basis as provided to other employees as of the
date of termination. Following such period, the Employer shall make available to
such persons any benefit continuation or conversion of rights otherwise provided
at the time an employee's employment terminates (without offset for the coverage
provided pursuant to the previous sentence), under the Employer's established
welfare plans.

Notwithstanding anything in this Agreement to the contrary, to the extent that
the Employment Agreement, if any, or such other written agreement between the
Executive and the Employer, expressly covers the terms of severance payable, if
any, and such other benefits available to the Executive upon termination of his
Employment following a Change in Control, such Employment Agreement or other
agreement shall govern and supersede the terms of this Agreement if such
severance payable or other benefits are more favorable to the Executive than
those provided in this Agreement

4.No Setoff.

(a)The payments and benefits made or provided to the Executive, the Executive's
spouse or other beneficiary under this Agreement shall not be reduced by the
amount of any claim of the Employer against the Executive or the Executive's
spouse or other beneficiary for any debt or obligation of the Executive or the
Executive's spouse or other beneficiary to the Employer.

(b)The Executive shall have no duty to seek employment following termination of
Employment or otherwise to mitigate damages. The amounts or benefits payable or
available to the

3

--------------------------------------------------------------------------------

Executive, the Executive's spouse or other beneficiary under this Agreement
shall not be reduced by any amount the Executive may earn or receive from
employment with another employer or from any other source.

        5.     Existing Rights. Any payments and benefits under this Agreement
are in lieu of benefits to which the Executive may be entitled under any
severance plan or policy of the Employer, but are in addition to any other
benefits due to the Executive, the Executive's spouse or other beneficiaries
from the Employer, including, but not limited to, payments under any other
welfare or retirement plan maintained by the Employer in which the Executive is
or was eligible to participate. No provision in this Agreement shall be
construed to reduce or impair the Executive's rights and benefits under such
welfare or retirement plans.

        6.     Other Termination.

(a)Termination Before Change in Control.    Except as otherwise provided in
Paragraph 3, if the Executive's Employment is terminated for any reason before a
Change in Control, severance payments and benefits, if any, due to the Executive
shall be determined under the Employer's severance plans or policies then in
effect, and/or the Executive's Employment Agreement, if any. In such
circumstances, the Executive shall not be entitled to any payments or benefits
under this Agreement, and the Employer shall have no further obligation to the
Executive hereunder, except to the extent provided under any welfare, retirement
or other plan, policy or arrangement maintained by the Employer in which the
Executive is or was eligible to participate.

(b)Termination for Cause or Without Good Reason.    If, following a Change in
Control, (i) the Executive's Employment is terminated for Cause by the Board of
Directors in accordance with the provisions of the Executive's Employment
Agreement, or (ii) the Executive terminates the Executive's Employment without
Good Reason, the Executive shall receive the payments and benefits, if any, due
to the Executive under the Executive's Employment Agreement. In such
circumstances, the Executive shall not be entitled to any payments or benefits
under this Agreement, and the Employer shall have no further obligation to the
Executive hereunder, except to the extent provided under any welfare, retirement
or other plan, policy or arrangement maintained by the Employer in which the
Executive is or was eligible to participate.

(c)Death or Disability.    If, following a Change in Control, the Executive's
Employment is terminated by reason of death or Disability in accordance with the
provisions of the Executive's Employment Agreement, the Executive, the
Executive's spouse or other beneficiary, as the case may be, shall receive the
payments and benefits, if any, due to the Executive under the Executive's
Employment Agreement. In such circumstances, the Executive shall not be entitled
to any payments or benefits under this Agreement, and the Employer shall have no
further obligation to the Executive hereunder except to the extent provided
under any welfare, retirement or other plan, policy or arrangement maintained by
the Employer in which the Executive is or was eligible to participate.

        7.     Section 280G.    Notwithstanding any provision of this Agreement
to the contrary, in the event that:

(a)The aggregate payments or benefits to be made or afforded to the Executive
under the this Agreement or from the Company in any other manner (the
"Termination Benefits") would be deemed to include an "excess parachute payment"
under Section 280G of the Code, or any successor thereto, and

(b)If such Termination Benefits were reduced to an amount (the "Non-Triggering
Amount"), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times the

4

--------------------------------------------------------------------------------

Executive's "base amount," as determined in accordance with said Section 280G,
and the Non-Triggering Amount would be greater than the aggregate value of
Termination Benefits (without such reduction) minus the amount of tax required
to be paid by Executive thereon by Section 4999 of the Code, then the
Termination Benefits shall be reduced so that the Termination Benefits are not
more than the Non-Triggering Amount. Termination Benefits shall be reduced as
provided above, with the allocation of such reduction to be as mutually agreed
between the Executive and the Employer or, in the event the parties cannot
agree, in the following order: (1) any lump sum severance based on a multiple of
Base Salary or Bonus, (2) other cash amounts payable to the Executive, (3) any
benefits valued as parachute payments and (4) acceleration of vesting of any
equity. The application of said Section 280G, and the allocation of the
reduction required by this Paragraph, shall be determined by the Company's
auditors, at the Company's expense, which shall provide detailed supporting
calculations to the Executive at his request. If the Company's auditors
determine that Termination Benefits must be reduced pursuant to this Paragraph,
it shall furnish the Executive with a written opinion to such effect.

        8.     Beneficiaries.    If the Executive is entitled to payments and
benefits under the circumstances described above in Paragraph 3, but dies before
all amounts payable and benefits available thereunder have been paid or
provided, the remaining payments and benefits shall be made or provided to the
Executive's surviving spouse, if any, or other beneficiary designated in a
writing delivered to the Employer (and in such form as is prescribed by the
Employer). If the Executive has no surviving spouse, and has not designated a
beneficiary, the remaining payments shall be made to the Executive's estate.

        9.     Full Satisfaction; Waiver and Release.    As a condition to
receiving the payments and benefits hereunder, the Executive shall execute and
accept the terms and conditions of, and the effectiveness of the General Release
of All Claims attached to the Executive's Employment Agreement as Exhibit C.

        10.   Assignment.    Except as provided above in Paragraph 8, the
Employer may not assign this Agreement, or any rights, duties or obligations
hereunder, except that the Employer's rights, duties, and obligations shall be
binding obligations of any successor, as provided in Paragraph 1(h)(vi). No
interest of the Executive (or the Executive's spouse or other beneficiary) nor
any right to receive any payment or distribution hereunder shall be subject to
sale, transfer, assignment, pledge, attachment or garnishment or otherwise be
assigned or encumbered. No such interest or right shall be taken, voluntarily or
involuntarily, for the satisfaction of the obligations or debts of, or other
claims against, the Executive (or the Executive's spouse or other beneficiary),
including claims for alimony, child support, separate maintenance and claims in
bankruptcy.

        11.   Source of Payment.    The rights created under this Agreement are
unfunded promises to provide severance pay and other benefits described herein
in the event of the termination of the Executive's employment under the
circumstances described above in Paragraph 3. The Employer shall not segregate
assets for purposes of payment for any amounts due hereunder, nor shall any
provision contained herein be interpreted to require the Employer to segregate
assets for purposes of providing payment of any benefit hereunder. The
Executive, the Executive's spouse, or other beneficiary shall not have any
interest in or right against any specific assets of the Employer, and any rights
shall be limited to those of a general unsecured creditor.

        12.   Miscellaneous.

(a)Entire Agreement; Amendment.    This Agreement contains the entire Agreement
and understanding between the Employer and the Executive and, except as to prior
agreements as indicated in Paragraph 3 herein, supersedes all other agreements,
written or oral, relating to the payment of severance or any other benefit in
the event of a Termination of Employment Without Cause or with Good Reason in
the event of a Change of Control, as described

5

--------------------------------------------------------------------------------

herein. Any amendment or modification of the terms of this Agreement must be in
writing and signed by the Employer and the Executive to have any binding effect
upon the parties.

(b)Applicable Law.    Except to the extent preempted by federal law, this
Agreement is governed by, and shall be construed and interpreted in accordance
with the substantive laws of the State of Illinois, not including the choice of
law provisions thereof.

(c)No Employment Rights.    Nothing contained herein shall be construed to
confer upon the Executive any right to continue in the employment of the
Employer, or to limit the right of the Employer to terminate the Executive's
employment at any time, with or without Cause, subject to the Executive's rights
hereunder with respect to such termination.

(d)Notices.    All notices under this Agreement shall be in writing and shall be
deemed to have been made when delivered or mailed by registered, or certified
mail, or by a nationally recognized overnight delivery service, postage or
charges prepaid. All notices to the Company shall be sent to:


 
 
APAC Customer Services, Inc.
Six Parkway North Center
Fourth Floor
Deerfield, IL 60015
Attention: General Counsel
 
 

All notices to the Executive shall be sent to the Executive's last known address
on the Company's records, or such other address as the Executive may furnish to
the Company.

(e)Severability.    If any provision contained herein shall be found invalid and
unenforceable, the remaining provisions of this Agreement shall remain in full
force and effect.

(f)Successors.    This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, representatives, and
successors.

(g)Headings.    The headings and subheadings contained in this Agreement are
provided solely for convenience of reference and shall not be construed or
interpreted in any way as affecting the meaning of any provision of this
Agreement.

*    *    *

        IN WITNESS WHEREOF, the Executive and the Employer have executed this
Agreement as of the date and year first set forth above.


 
APAC CUSTOMER SERVICES, INC.
 
By:


--------------------------------------------------------------------------------


 
EXECUTIVE
 
  

--------------------------------------------------------------------------------

Robert J. Keller

6

--------------------------------------------------------------------------------


EXHIBIT C


GENERAL RELEASE
OF ALL CLAIMS

        1.     For valuable consideration, the adequacy of which is hereby
acknowledged, the Executive hereby knowingly and voluntarily releases,
indemnifies, and forever discharges APAC Customer Services, Inc. (the "Company")
and the Company's subsidiaries and affiliates, together with all of their
respective past and present directors, managers, officers, partners, employees
and attorneys in their official capacity acting on behalf of the Company, and
each of their predecessors, successors and assigns, and any of the foregoing in
their capacity as a shareholder or agent of the Company or its subsidiaries or
affiliates (collectively, "Releasees") from any and all claims, charges,
complaints, promises, agreements, controversies, liens, demands, causes of
action, obligations, attorney's fees, damages and liabilities of any nature
whatsoever, known or unknown, suspected or unsuspected, which the Executive or
his executors, administrators, successors or assigns ever had, now have, or may
hereafter claim to have against any of the Releasees by reason of any matter,
cause or thing whatsoever in connection with, or in any way related to or
arising out of, the Executive's employment or termination of employment with the
Company, whether or not previously asserted before any state or federal court or
before any state or federal agency or governmental entity, even if such act or
omission is found to have been an intentional act or omission, or a negligent
act or omission by the Releasees, from the beginning of time to the date of this
General Release of All Claims.

        2.     The Executive's release of Releasees hereunder includes, without
limitation, any rights or claims arising out of or relating in any way to the
Executive's employment by or separation from the Company or otherwise relating
to any of the Releasees, or arising under any state or federal statute or
regulation including, the Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, Section 1981
through 1988 of Title 42 of the United States Code, the Employee Retirement
Income Security Act of 1974, the Immigration Reform Control Act, the Americans
with Disabilities Act of 1990, the National Labor Relations Act, the Fair Labor
Standards Act, the Occupational Safety and Health Act, the Worker Adjustment and
Retraining Notification Act of 1988, the Illinois Human Rights Act, the Family
and Medical Leave Act of 1993, each as amended, any state antidiscrimination
law, any state wage and hour law, any other local, state or federal law,
regulation or ordinance; any public policy, contract, tort, or common law, or
under any policy, agreement, understanding or promise, whether written or oral,
formal or informal, between any of the Releasees and the Executive, and any
allegation for costs, fees, or other expenses including attorneys' fees incurred
in these matters. The Executive further represents that he has not, and never
will, institute against the Company or any of the Releasees any action or other
proceeding in any court, administrative agency, or other tribunal of the United
States, any State thereof or any foreign jurisdiction, with respect to any claim
or cause of action of any type, arising or which may have existed at any time
prior to the effective date of the General Release of All Claims that is
released by the General Release of All Claims. If Employee does institute such a
claim, he agrees to pay the reasonable costs incurred by the Company or any of
the Releasees in defending such action, including reasonable attorneys' fees,
experts' fees and costs.

        3.     The Executive represents and warrants that, to the knowledge of
the Executive, there is no reasonable basis for any third party to assert any
claim against the Releasees acting in their capacities under any federal, state
or local law, including a breach of any applicable duty under common law. The
Executive further represents and warrants that, to the knowledge of the
Executive, there are no claims, actions, suits, investigations or proceedings
threatened against the Releasees under any federal, state or local law,
including a breach of any applicable duty under common law. The Executive
further represents and warrants that, to the knowledge of the Executive, there
is no reasonable basis for the Company or its subsidiaries or affiliates to
assert any claim against the Executive for violation of any federal, state, or
local law, or breach of any applicable duty under common law.

        4.     The Executive represents that the Company has advised him to
consult with an attorney of his choosing prior to signing this Agreement. The
Executive represents that he understands and agrees that

--------------------------------------------------------------------------------


he has the right to have this Agreement and, specifically, the Executive's
Release, reviewed by an attorney of the Executive's choice and that he has in
fact reviewed this Agreement and, specifically, the Executive's Release, with an
attorney of his choice. The Executive further represents that he read and
understood each and every provision in this Agreement and that he had the
opportunity to consult with an attorney of his choice regarding the effect of
each and every provision of this Agreement.

        5.     The Executive acknowledges that the Company has advised the
Executive that the Executive has twenty-one (21) days in which to consider
whether the Executive should sign this Release and has advised the Executive
that if the Executive signs this Release, the Executive has seven (7) days
following the date on which the Executive signs the Release to revoke it and
that the Release will not be effective until after this seven (7) day period had
lapsed.

        6.     The Executive acknowledges that (i) the Executive is receiving
consideration under the Employment Agreement for his release in addition to
anything of value to which is already entitled and (ii) the Company is not
entering into this Agreement because it believes that the Executive has any
cognizable legal claim against the Releasees. The Executive acknowledges and
agrees that the purpose of this Agreement is to provide him with further
assistance in the transition of his employment status, while at the same time
protecting the Releasees from the expense and disruption which are often
incurred in defending against even a groundless lawsuit.

        7.     The Executive represents that he understands and agrees that the
Company is under no obligation to offer him this Agreement, that the Executive
is under no obligation to consent to the Executive's Release, and that the
Executive has entered into this Agreement freely and voluntarily with complete
understanding of all relevant facts, and that this Agreement and the Executive's
Release are fair, adequate and reasonable.

        8.     The Executive acknowledges and agrees that, anything to the
contrary in the General Release of All Claims notwithstanding, the restrictive
covenants set forth at Section 7 of the Executive's Employment Agreement with
the Company (the "Employment Agreement") shall remain in effect between the
Company and the Executive and are hereby made a part hereof and incorporated
herein in their entirety by reference.

        9.     The Executive agrees that he will fully cooperate in any claims,
litigation or other legal actions in which the Company or its subsidiaries or
affiliates may become involved. Such cooperation shall include the Executive
making himself available, upon the request of the Company and at the Company's
expense, for depositions, court appearances and interviews by Company's counsel.
To the maximum extent permitted by law, the Executive agrees that he will notify
the Board of Directors, in care of the Chairman of the Board, if he is contacted
by any government agency or any other person contemplating or maintaining any
claim or legal action against the Company or its subsidiaries or affiliates or
by any agent or attorney of such person.

        10.   Notwithstanding any other provision of this General Release of All
Claims to the contrary, this release does not apply: (i) to any rights or claims
which arise after the execution of this Agreement, including the Executive's
rights under the provisions of the Employment Agreement which survive
termination of employment; (ii) to any rights or claims with respect to
indemnification and directors and officers liability insurance coverage provided
to the Executive pursuant to the Employment Agreement; (iii) to any rights or
claims to benefits due under any Company employee benefit plan or program; or
(iv) the Executive's rights as a stockholder.

        11.   The provisions of this General Release of All Claims are
severable, and if any part of it is found to be unenforceable, the other
Sections shall remain fully valid and enforceable. This General Release of All
Claims shall be construed in accordance with its fair meaning and in accordance
with the laws of the state of Illinois, without regard to conflicts of laws
principles thereof.

2

--------------------------------------------------------------------------------


        PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.


Date:


--------------------------------------------------------------------------------


, 20
 
 
 
 
 
 
 
Executive:
    

--------------------------------------------------------------------------------


 
 
 
Company:
APAC Customer Services, Inc.       By:     

--------------------------------------------------------------------------------

      Its:     

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------


EXHIBIT D


AGREEMENT PROTECTING
COMPANY INTERESTS


Employee's Last Name
 
First Name
 
Middle Initial
Keller
 
Robert
 
J.

--------------------------------------------------------------------------------

        In order for APAC Customer Services, Inc. (hereinafter referred to as
the "Company") to maintain a competitive edge, the Company must protect its
confidential information and customer relationships.

        Therefore, as a condition of employment with the Company, I agree as
follows:

DEFINITIONS

1."Confidential Information" means information (i) disclosed to or known by me
as a consequence of my employment with the Company, (ii) not generally known to
others outside the Company, and (iii) which relates to the Company's marketing,
sales, finances, operations, processes, methods, techniques, devices, software
programs, projections, strategies and plans, personnel information, and client
information, including client needs, contacts, particular projects,
particularized needs and preferences and contract cycles.

NONDISCLOSURE OF CONFIDENTIAL INFORMATION

2.I will not disclose or use any Confidential Information for the benefit of
myself or another, unless directed or authorized in writing by the Company to do
so, until such time as the information becomes known to the public through no
fault of mine, except in furtherance of my duties and obligations for the
Company. The foregoing shall not apply to Confidential Information that I am
required to disclose by applicable law, regulation or legal process.

RETURN OF COMPANY PROPERTY

3.All documents and other tangible property relating in any way to the business
of the Company are the exclusive property of the Company (even if I authored or
created them). I agree to return all such documents and tangible property to the
Company upon termination of employment or at such earlier time as the Company
may request.

NON-SOLICITATION OF CLIENTS

4.During my employment with the Company and for two (2) years after termination
of employment with the Company for any reason, I shall not, directly or
indirectly, arrange for or provide outsourced business services, including
inbound, outbound and interactive telephone and web based services, or any other
services provided to clients on behalf of the Company, to any client of the
Company with whom I had direct contact in the course of my employment with the
Company or about whom I learned Confidential Information as a result of my
employment with the Company, nor will I solicit, induce, or attempt to induce
such clients to: (a) stop doing business with or through the Company, or (b) do
business with any other person, firm, partnership, corporation or other entity
that provides products or services materially similar to those provided by the
Company.

NON-SOLICITATION OF EMPLOYEES

5.For two (2) years following termination of my employment with the Company for
any reason, I shall not, directly or indirectly, induce or attempt to induce any
employee of the Company, other than clerical employees or my personal secretary,
to terminate his/her employment with the Company, nor will I hire or assist in
the hiring of any such employee by any firm or entity of which I am an employee,
owner, partner or consultant.

--------------------------------------------------------------------------------

NON-COMPETITION COVENANT

6.During my employment with the Company and for two (2) years after termination
of my employment with the Company for any reason, I shall not consult with, be
employed by or be affiliated with any business that offers outsourced business
services, including inbound, outbound and interactive telephone and web based
services, or any other services offered by the Company during my employment, in
any geographic area or market in which the Company does business, because to do
so would inevitably involve the use or disclosure by me of Company trade secrets
and other Confidential Information.

SEVERABILITY/MODIFICATION

7.If a provision of this Agreement is held invalid by a court of competent
jurisdiction, the remaining provisions will nonetheless be enforceable according
to their terms. Further, if any provision is held to be over broad as written,
that provision should be amended to narrow its application to the extent
necessary to make the provision enforceable according to applicable law and
enforced as amended.

GOVERNING LAW

8.This Agreement shall be construed, interpreted and enforced in accordance with
the internal laws of the State of Illinois without regard to its conflict of law
provisions. I agree to submit to the personal jurisdiction of any state or
federal court in Illinois and consent to service of process in connection with
any action arising out of this Agreement.

ASSIGNMENT

9.The Company may assign its rights under this Agreement to any successor in
interest, whether by merger, consolidation, sale of assets, or otherwise. This
Agreement shall be binding whether it is between me and the Company or between
me and any successor or assigns of the Company.

NO EFFECT ON TERM OF EMPLOYMENT

10.Nothing in this Agreement prevents or limits my right to terminate my
employment at any time for any reason, and nothing in this Agreement prevents or
limits the Company from terminating my employment at any time for any reason. I
understand and agree that there exist no promises or guarantees of permanent
employment or employment for any specified term by the Company.


IRREPARABLE HARM

11.I agree that irreparable harm would result from my breach or threatened
breach of this Agreement, and money damages would not provide adequate relief. I
agree that the Company shall be entitled to seek and obtain temporary,
preliminary, and permanent injunctive relief restraining me from committing or
continuing any breach without the Company posting a bond. I further agree that I
will be liable for the amount of reasonable attorney's fees incurred by the
Company if the Company retains a lawyer to protect its rights under this
Agreement.

ENTIRE AGREEMENT

12.I understand that this Agreement contains the entire agreement and
understanding between the Company and me with respect to the provisions
contained in this Agreement, and that no representations, promises, agreements,
or understandings, written or oral, related thereto which are not contained in
this Agreement will be given any force or effect. No change or modification of
this Agreement will be valid or binding unless it is in writing and signed by
the party against whom

2

--------------------------------------------------------------------------------

the change or modification is sought to be enforced. I further understand that
even if the Company waives or fails to enforce any provision of this Agreement
in one instance, that will not constitute a waiver of any other provisions of
this Agreement at this time, or a waiver of that provision at any other time.


 
 
EMPLOYEE
 
 
  

--------------------------------------------------------------------------------

Signature of Employee
 
 
  

--------------------------------------------------------------------------------

Date
 
 
APAC Customer Services, Inc.
 
 
  

--------------------------------------------------------------------------------

By
 
 
  

--------------------------------------------------------------------------------

Date

3

--------------------------------------------------------------------------------



QuickLinks


EXECUTIVE EMPLOYMENT AGREEMENT
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
